Case 1:18-cv-00462-MN Document 110 Filed 03/13/19 Page 1 of 3 PageID #: 1669




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GAVRIELI BRANDS LLC, a California
Limited Liability Company,

                    Plaintiff,

         v.
                                                       Civil Action No. 18-462-MN
SOTO MASSINI (USA) CORP., a Delaware
corporation; SOTO MASSINI S.R.L.S., an
Italian limited company; and THOMAS
PICHLER, an individual,

                    Defendants.


                          PLAINTIFF’S MOTION FOR SANCTIONS

         Pursuant to Fed. R. Civ. P. 37(b), plaintiff Gavrieli Brands LLC (“Gavrieli”) hereby

requests that the Court impose sanctions on Defendants Soto Massini (USA) Corp. and Thomas

Pichler. Specifically, due to on-going discovery misconduct, Gavrieli requests that the Court

order:

         1.     That infringement of the patents-in-suit and of Gavrieli’s trade dress be deemed

established for purposes of this action.

         2.     That Gavrieli is entitled to an adverse inference jury instruction concerning

Defendants’ sales information. Specifically, that Gavrieli be entitled to have the following

instruction included in the final jury instructions for trial and be permitted to play portions of Soto

Massini (USA) Corporation’s videotaped 30(b)(6) deposition immediately after this instruction is

read to the jury:

                In this case, Gavrieli asked Defendants, Soto Massini (USA) Corp.
                and Mr. Pichler, for all sales information for the Accused Products,
                including sales orders that were generated through the Shopify store
                and any brick-and-mortar stores. Defendants falsely represented to
                this Court and Gavrieli, on more than one occasion, that these
Case 1:18-cv-00462-MN Document 110 Filed 03/13/19 Page 2 of 3 PageID #: 1670




                documents did not exist, and that the Accused Products had never
                been sold on Shopify or in any brick-and-mortar stores.

                After discovering that these representations were false, the Court
                ordered Defendants to produce all sales orders for the Accused
                Products regardless of the sales channel. Although they were legally
                obligated to obey the Court, Defendants violated it by failing to
                produce any sales orders for the Accused Products.

                You, the jury, may infer that Defendants, Soto Massini (USA) Corp.
                and Mr. Pichler, violated this Court’s order to conceal from Gavrieli
                the full extent of their patent and trade dress infringement. You may
                also infer that Defendants did not turn over their sales data to
                Gavrieli, as they were ordered to, because they believe the actual,
                complete sales data would have been unfavorable to Defendants.
                You may also infer that the sales data would have helped Gavrieli
                prove its case.


        3.      That Gavrieli be entitled to an adverse jury instruction regarding communications.

Specifically, Gavrieli be entitled to have the following instruction included in the final jury

instructions for trial:

                Gavrieli also asked Defendants, Soto Massini (USA) Corp. and Mr.
                Pichler, for all of the e-mails they received from customers
                referencing “Tieks” or “Gavrieli.” Defendants falsely represented to
                this Court and Gavrieli that no such documents existed.

                After discovering this representation was false, the Court ordered
                Defendants to produce all of their customer e-mails referencing
                “Tieks” or “Gavrieli.” Although they were legally obligated to obey
                the Court, Defendants violated the order by failing to produce all of
                the requested e-mails.

                You, the jury, may infer that Defendants, Soto Massini (USA) Corp.
                and Mr. Pichler, violated this Court’s order to conceal from Gavrieli
                the full extent of their trade dress infringement. You may also infer
                that these e-mails would have shown that Defendants’ customers
                associate the trade dress with Gavrieli, and that Defendants’ use of
                the trade dress in the Accused Products confused these customers.




                                                -2-
Case 1:18-cv-00462-MN Document 110 Filed 03/13/19 Page 3 of 3 PageID #: 1671




       Gavrieli also requests that the Court award Gavrieli its attorneys’ fees and costs incurred

in connection with bringing the instant Motion for sanctions as well as Gavrieli’s prior discovery

motions (D.I. 29 & 93).

       Pursuant to Local Rule 7.1.1, the undersigned states that a reasonable effort has been made

to reach agreement with the opposing party on the matters set forth in the instant Motion, but

agreement was not reached.

                                                      Respectfully submitted,

                                                      MORGAN, LEWIS & BOCKIUS LLP

                                                     /s/ Amy M. Dudash
 Michael J. Lyons (admitted pro hac vice)            John V. Gorman (DE Bar No. 6599)
 Ehsun Forghany (admitted pro hac vice)              David W. Marston Jr. (DE Bar No. 3972)
 1400 Page Mill Road                                 Amy M. Dudash (DE Bar No. 5741)
 Palo Alto, CA 94304                                 The Nemours Building
 Telephone: 1.650.843.4000                           1007 North Orange Street
 michael.lyons@morganlewis.com                       Suite 501
 ehsun.forghany@morganlewis.com                      Wilmington, Delaware 19801
                                                     Telephone: 302.574.3000
 Sharon R. Smith (admitted pro hac vice)             Fax: 302.574.3001
 Brett A. Lovejoy, Ph.D (admitted pro hac vice)      john.gorman@morganlewis.com
 One Market, Spear Street Tower                      david.marston@morganlewis.com
 San Francisco, CA 94105                             amy.dudash@morganlewis.com
 Telephone: 1.415.442.1000
 sharon.smith@morganlewis.com                        Attorneys for Plaintiff Gavrieli Brands, LLC
 brett.lovejoy@morganlewis.com
                                                     Dated: March 13, 2019




                                               -3-
